4




                                   The Attorney          General of Texas

    JIM MATTOX                                          April 7, 1986
    Attorney General



    Supreme Court Building         Eonorable Lloyd Criss                     Opinion No. JM-469
    P. 0. Box 12549                chairman
    Auslln, TX. 7871% 2545
                                   Committee on Labor and                    Re:   Whether airport crash and
    512l4752501
    Telex QlQ/S74-1387
                                      Employment Reli~tions                  fire rescue personnel are with-
    Telecopier  512l475-0288       Texas House of Representatives            In the provisions of article
                                   P. 0. Box 2910                            5154c-1, V.T.C.S.
                                   Austin, Texas   711769
    714 Jackson, Suite 790
    Dallas, TX. 752024508
    214f74289u                     Dear Reprcsentatiw Criss:

                                        You ask vhcther airport crash and fire rescue personnel arc
    4824 Alberta Ave., Suite IS0
                                   covered as "firei:ighters"under article 5154c-1, V.T.C.S., the Fire
    El Paso. TX. 799052793
    915/53534s4
                                   and Police EmployingRelations Act.

                                        This   act proq?ldes,in part, that
    1001 Texas. Suite 700
    Houston, TX. 77092-3111                    tilt is #declaredto be the policy of the State of
    713n255888
                                               Texas i:hat cities, towns,- and'- other political
                                               subdiv&!Lons within the state having police and/or
    SO9 Broadway. Suite 312                    fire df$artments shall provide thr firefighters
    Lubbock, TX. 794013479                     and policeman, in said departments. with compensa-
    SQS”47.5239                                tion and other conditions of employment that are
                                               substantially the same as compensation and condi-
    4304 N. Tenth. Suite S                     tions .?revailing in comparable private sector
    McAllen, TX. 78501-1885                    employmnt.   (Emphasis added).
    5121882-4547
                                   Sec. Z(a).  Thus,  the act applies only to "cities, towns, and other
    2w Main Plan, Suite 400
                                   political subdivisions." Sac also 13(3); Commissioners' Court of El
    San Antonio, TX. 782052797     Paso County v. E& Paso County Sheriff's Deputies Association, 620
    512/22541Ql                    S.W.2d 900 (Tex. Civ. ADD. - El Paso 1981, writ ref'd n.r.e.).
                                   Accordingly, we a:wume tha;-you ask about rescu; personnel of airporis
                                   operated by cities.,towns, and other political subdivisions.
    An Equal Opportunity/
    Affirmstlvs Action Employer
                                        Section 3(l) of article 5154c-1 defines "fireflghter" as follows:

                                               The term 'firefighter' means each permanent paid
                                               employeN,in the fire department of any city, town,
                                               or other political subdivision within the state,
                                               with the sole exception of the chief of the
                                               departmnt.    Nothing herein     shall apply to
                                               voluntemncfirefighters.




                                                          p. 2147
Honorable Lloyd Criss - Page 2      (JM-469)




      The reasoning followcd in Commissioners Court of El Paso County,
620 S.W.2d 900. is instrmtive in determining the scope of section
3(l).   The co&   addressed whether the term "polic-,"   as defined in
section 3(2) of the act, includes deputy sheriffs employed by
counties. Section 3(2) provides:

             The term 'pollceman' means each sworn certified
          full-time paid anployee, whether male or female,
          who regularly s(!rves in a professional law en-
          forcement capacity in the police department of any
          city. town, or o:ber political subdivision within
          the state, with the sole exception of the chief of
          the department.

     Ascertaining 1egislat:lve intent was       the  court'8 v-i-v
objective. See 620 S.W.2d at 901. The court looked "to the entire
Act and not itsisolated provisious. keeping in mind at all times 'the
old law, the evil and the .rsmady."' Id. Public health, safety, and
welfare conditions demand 8,prohibitions   strikes by firefighters and
police. Art. 5154c-1, 12(1):1(l). Without a right to strike, however,
firefighters and policemen need a method to bargain with and to settle
disputes with their public employers in order to maintain morale.
&; 620 S.W.2d at 902. Wj.ththese considerations, the court reasoned
that "[tlhe existing evil and the remedy provided apply to deputy
sheriffs as well as other 'policemen."'. Accordingly, the court ruled
that deputy sheriffs fall vithin section 3(2) of article 5154c-1. 620
S.W.2d at 902.

     Similar consideration,s apply to the instant case. Although
airport rescue personnel m&y not always be administratively designated
as part of the regular fire department of a political subdivision;
like the regular departmau,t,they serve as vital protection for the
public health, safety, and! welfare. The uature of the job they
perform rather than a job Label of "firefighter" should control. See
generally Attorney General Opinion E-76 (1973). Consequeutly,~
believe that they are the 1:ypeof public employee that the legislature
intended to protect as "firefighters" in article 5154c-1.

     Moreover, the courts have followed the legislature's directive
that "this Act should bl! liberally construed." For example, in
Keirsread v. City of San Antonio, 636-S.W.2d 522 (Tex. Civ. App. - San
Antonio 1982). modified, 613-.2d     118 (Tex. 1982). the court applied
article 5154c-1 to Kmerger.cyMedical Technicians of the San Antonio
Fire Department. Cf. a-of       San Antonio v. Aguilar, 696 S.W.2d 648
(Tax. App. - San AZ&i0    l'N15.no writ). These public employees were
personnel of the fire department, but they were not employed in a
fire-fighting capacity. A:Lt:hough the scope of the term "firefighter"
was not directly in issue, ,thacast avidences a tacit acceptance of a
liberal construction of thl,coverage of the term. For these reasons,




                                 p. 2148
    9



        Ronorable Lloyd Criss - PaRa 3       (m-469)
.




        we conclude that the crass and fire rescue personnel of an airport
        operated by cities, towns,   and other political subdivisions are
        covered by article 5154c-1.

                                       SUMMARY

                     The crash and fire rescue persouuel of au
                  airport operatecl by cities, towns, aud other
                  political subdivisions are covered by article
                  5154c-1, V.T.C.S,




                                                 JIM     MATTOX
                                                 Attorney General of Texas

        JACK HIGHTOWER
        First Assistant Attorney Gtmeral

        MARY KELLER
        Executive Assistant Attotnoy General

        ROBERT GRAY
        Special Assistant Attorney General

        RICK GILPIN
        Chairman, Opinion Coamittet!

        Prepared by Jennifer Riggs
        Assistant Attorney General




                                       p. 2149